Citation Nr: 1513257	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-12 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to January 27, 2010, for evaluation of 70 percent disabling for panic disorder with agoraphobia, posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which increased the Veteran's service-connected panic disorder with agoraphobia, PTSD disability rating to 70 percent effective January 27, 2010.  When this matter was last before the Board in December 2012 it was decided in part and remanded, in part, to the RO for additional development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  A review of these documents reveals that they have already been considered by the RO in adjudicating the Veteran's claim.

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was granted TDIU effective January 27, 2010.  The Veteran appealed this decision to the Board in September 2010, and the Board denied an effective date earlier than January 27, 2010, in a Board decision dated December 27, 2012.  Therefore, while a claim for TDIU has been deemed submitted, no claim for TDIU is currently in appellate status because the Board has already rendered a decision. 


FINDING OF FACT

An increase in the Veteran's panic disorder with agoraphobia, PTSD disability was not factually ascertainable prior to January 27, 2010.


CONCLUSION OF LAW

The requirements for an effective date earlier than January 27, 2010, for the grant of a 70 percent evaluation for a panic disorder with agoraphobia, PTSD disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.126, 4.130, Diagnostic Code 9412 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, the Secretary is required to inform the appellant of the information and evidence not of record that (1) is necessary to substantiate the claim, (2) the Secretary will seek to obtain, if any, and (3) the appellant is expected to provide, if any.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Concerning the issue of an earlier effective date for the assignment of a 70 percent evaluation for a panic disorder with agoraphobia, PTSD disability, this is a "downstream" issue, as it stems from an increased rating and the current appeal arises from the Veteran's disagreement with the effective date assigned. 

In cases where service connection or an increased evaluation has been granted and the evaluation and effective date have been assigned, the underlying claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's claim for an earlier effective date was appealed directly from the rating decision which awarded the 70 percent evaluation for a panic disorder with agoraphobia, PTSD disability, no further action under section 5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2);  Harper v. Brown, 10 Vet. App. 125 (1997).  The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper at 126; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (2014).  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA, or evidence from a private physician, will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id. 

The Veteran argues that an effective date earlier than January 27, 2010, is warranted for the grant of the 70 percent evaluation for her panic disorder with agoraphobia, PTSD disability.  In May 2006 the Veteran's 50 percent evaluation for her panic disorder was continued.  The Veteran did not appeal, and the rating decision became final on April 30, 2007.  The Veteran's next claim to the VA was a TDIU claim on January 28, 2010, which resulted in the Veteran's panic disorder rating increase to 70 percent.  Because the claim that resulted in the Veteran's rating increase to 70 percent was on January 28, 2010, the earliest possible effective date to which the Veteran may be entitled is January 28, 2009.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014). 

Diagnostic Code 9411 provides that a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the DSM-IV, for rating purposes].

It is the defined and reliably applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Between January 28, 2009 and January 27, 2010, the Veteran was seen at two mental health outpatient appointments, one on February 10, 2009, and one on March 2, 2009.  

At the February appointment the Veteran reported being offered a job to manage a farmers market, although she was unsure if she was going to take it.  She also reported having two panic attacks over a period of two weeks.  The social worker reported the Veteran was casually attired, relaxed, but with mild depression and anxiety.  The Veteran denied any wish to harm herself or others.  The Veteran's GAF score was 60.  

At the March appointment the Veteran reported a mild level of depression.  The Veteran discussed her relationship with her boyfriend and their plans for the future.  The Veteran stated that she had no panic attacks over the past weeks.  The social worker observed that the Veteran was casually attired, was in a positive mood, and denied any intent to harm herself or others.  The physician who also treated the Veteran reported that the Veteran had no acute concerns, had good hygiene and grooming with normal motor behavior, good eye contact, and was cooperative.  The physician also observed that the Veteran's speech was relevant, her thought processes logical, and that the Veteran showed good insight.  The Veteran's GAF score was 55.

Based on these two appointments in the relevant timeframe, the Board finds that the Veteran's panic disorder disability does not approximate a rating of 70 percent.  Although it is certainly not dispositive, the Board has taken into consideration that a 70 percent disability rating approximates GAF scores in the range of 41-50; the Veteran's were significantly above this, at 55 and 60.  More significantly, the Veteran's occupational and social impairment were not due to symptoms such as suicidal ideation, obsessional rituals, illogical speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spacial disorientation, neglect of appearance, or an inability to establish and maintain effective relationships.  While there was discussion of panic attacks during this timeframe, which suggests difficulty in adapting to stressful circumstances, the Board does not find this statement, or the rest of the record during the relevant timeframe, indicative of the occupational and social impairment in most areas which is required for a 70 percent panic disorder rating.  The Board also does not find anything in the record to suggest the Veteran had any other symptoms comparable to occupational and social impairment in most areas.  

Thus, under the law, an effective date earlier than January 27, 2010, a day before the RO received the Veteran's claim for an increased rating, is not warranted.  







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date earlier than January 27, 2010 for the grant of a 70 percent evaluation for panic disorder with agoraphobia, PTSD, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


